DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III in the reply filed on February 4, 2021 is acknowledged.
Claims 4, 6, 7, 11, 12, 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 4, 2021. Claim 9 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species (the motor and the pump do not form a single unit).

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: “speed adjustor” in line 4 of claim 2.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore:
the first torque component and the first speed component recited in lines 2-3 of claim 2;
the speed adjustor recited in line 4 of claim 2; 
the second torque component and the second speed component recited in line 6 of claim 2;
the field oriented controller recited in line 1 of claim 3; and
the sprayer recited in line 1 of claim 10,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,819,187. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a pumping system with a pump and a motor.
Application Claims
U.S. Patent No. 10,819,187
1 
1


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,400,758. Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a pumping system with a pump and a motor.
Application Claims
U.S. Patent No. 10,400,758
1 
1
3
9
9
3
10
4


1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 26 of copending Application No. 17/038,127 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both inventions have the features of a pumping system with a pump and a motor.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Application Claims
Copending Applicantion 17/038,127
1 
26



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly To satisfy the enablement requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without "undue experimentation." See, e.g., In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Wands, 858 F.2d 731, 736-37, 8 USPQ2d 1400, 1402 (Fed. Cir. 1988). In In re Wands, the court set forth the following factors to consider when determining whether undue experimentation is needed: (1) the breadth of the claims; (2) the nature of the invention; (3) the state of the prior art; (4) the level of one of ordinary skill; (5) the level of predictability in the art; (6) the amount of direction provided by the inventor; (7) the existence of working examples; and (8) the quantity of experimentation needed to make or use the invention based on the content of the disclosure. Wands, 858 F.2d at 737, 8 USPQ2d 1404. The undue experimentation determination is not a single factual determination; rather, it is a conclusion reached by weighing all the factual considerations. Following are the analysis:
(a) the breadth of the claims: Claim 2 recites “a first rotational energy having a first torque component and a first speed component.” First, it is unclear if the term “component” refers to a “physical part” or an “individual quality or feature of something.” Macmillan Dictionary. The specification and claim fail to further provide sufficient information to make a proper and definitive conclusion. Second, it is unclear what exactly is the meaning of “…energy having a first torque component and a first speed component” in a mathematical perspective relative to the study of energy in physics. 


Energy = Power x Time and Power = Torque x Speed. 
Therefore, Energy = (Torque x Speed) x Time. 

Comparing the claim with the equation underlined above, the “energy’ cannot be named energy if the “time component” is missing from the equation. Clarification is respectfully requested.
(c) the amount of direction provided by the inventor: The disclosure, as originally filed, does not disclose what are these components, how they are obtained, why is the energy not including “time,” how the speed adjustor “convert” the first rotational energy to a second rotational energy.
(d) the existence of working examples: The disclosure, as originally filed, fails to provide any significant and meaningful working examples.
 (e) the quantity of experimentation needed to make or use the invention based on the content of the disclosure is almost unimaginable if not impossible. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3 and 5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “component” in line 3 of claim 2 is used by the claim to mean “individual quality or feature of something,” while the accepted meaning is “a part of a machine or piece of equipment.” The term is indefinite because the specification does not clearly redefine the term.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 5 and 13 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claims 1 and 2 are apparatus claims. Claims 5 and 13 recited the “capabilities” of the motor speed controller and motor fail to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
The above are just examples of inconsistencies and problematic issues noted by the Examiner.  Applicant is advised to carefully review and amend the application to correct other deficiencies. For the purpose of examination, the claims will be examined as best understood by the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


s 1-3, 5, 8, 10, 13 and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Yang et al. (CN203652111. Yang hereafter. See also attached English translation of the Yang reference).
With respect to claim 1, Yang discloses a pumping system (4, 5, 6 and 12) comprising:
a pump (6) and
a motor (17).
As for the functional limitations in lines 3-6, Yang’s unmanned aerial vehicle (UAV) (unmanned plane. Figs. 1 and 2) certainly has the capability of spraying the fluid while flying and stop spraying the fluid while it is not flying which normally is at an altitude lower than the flying altitude. 
With respect to claim 2, Yang discloses the system further comprising:
a motor speed controller (CPU. Fig. 3) configured to (capable of) control the motor to (capable of) generate a first rotational energy (in the rotating shaft of motor 17) having a first torque component and a first speed component (same as Applicant’s invention. A motor certainly capable of generating energy that includes a torque and speed); and 
a speed adjustor (UAV flight control system, centrifugal plate 18 and shaft 18) operatively coupled to the motor and the pump (Figs. 1-5), the speed adjustor being configured to (capable of) convert the first rotational energy to a second rotational energy (in the rotating shaft of 18) having a second torque component and a second speed component (a spinning centrifugal plate 18 certainly capable of generating 
With respect to claim 3, Yang discloses wherein the motor speed controller includes a field oriented controller (UAV flight control system). 
With respect to claim 5, Yang discloses wherein the motor speed controller is configured to (capable of) control a speed of the motor based on calculated operating characteristics of the motor.
With respect to claim 8, Yang discloses wherein the motor is physically coupled to the pump (Figs. 1 and 5).
With respect to claim 10, Yang discloses wherein the pump is communicatively coupled to a sprayer (nozzles 1).
With respect to claim 13, Yang discloses wherein the motor is further configured to (capable of) drive the pump to increase the speed of expelling the spraying fluid in response to a travel speed of the pumping system increasing to be above a threshold speed and to decrease the speed of expelling the spraying fluid in response to the travel speed of the pumping system decreasing to be below the threshold speed. 
As for the functional limitations in lines 2-5, Yang’s unmanned aerial vehicle (UAV) (unmanned plane. Figs. 1 and 2) certainly has the capability of spraying the fluid while flying (in certain speed) and stop spraying the fluid while it is not flying which normally is at stationary (0 speed). 
With respect to claim 15, Yang discloses wherein the pump includes at least one of a pressure-based pump, a hydraulic pump (Fig. 1), a diaphragm pump, a volumetric pump, or an electric mini-diaphragm pump.

With respect to claim 17, Yang discloses wherein the electronic speed controller is configured to (capable of) control at least one of a volume or a pressure of fluid pumped through the pump (Figs. 1 and 2).
With respect to claim 18, Yang discloses wherein the motor is configured to (capable of) be selectively operably decoupled (electrically disconnected) from the pump.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Yangt in view of Sevrain et al. (US 5,096,390. Sevrain hereafter).
With respect to claim 1 Yang discloses the pumping system except for wherein the motor includes at least one of a brushless motor, a brush motor, an alternating current induction motor, or a permanent magnet synchronous motor. 
However, Sevrain teaches a pump with a brushless motor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teaching of a pump with a brushless motor, as taught by Sevrain, to ‘Yang 's pump in order to provide a compact, efficient and reliable pump motor (Abstract, lines 10-11).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to show a pumping system: Laing, Shiraki et al and Burgbacher.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHEE-CHONG LEE whose telephone number is (571)270-1916.  The examiner can normally be reached on Monday-Friday 8am -5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHEE-CHONG LEE/Primary Examiner, Art Unit 3752                                                                                                                                                                                                        February 20, 2021